Luke, J.
Grady Sams was' indicted for the offense of murder and convicted of voluntary manslaughter. His motion for a new trial was upon the general grounds, and one special ground which *504challenged the charge of the court for the reason that the law of voluntary manslaughter was given in charge to the jury. Upon a review of the record it would have been .erroneous for the court to have failed to charge the law of voluntary manslaughter. The defendant’s conviction of this offense was fully authorized, and the court properly overruled his motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.